Exhibit 10.1

SEPARATION AGREEMENT

International Textile Group, Inc. (and each of its subsidiaries and affiliates,
the “Company”) and Gary L. Smith (“Executive”) enter into this Separation
Agreement (“Agreement”), which was signed by Executive on the 17 of April, 2008
and is effective on the 24 day of April, 2008 (the “Effective Date”). The
Effective Date shall be no less than 7 days after the date signed by Executive.

WITNESSETH:

WHEREAS, Executive has been employed by, or an officer or director of,
International Textile Group, Inc. and certain of its subsidiaries and
affiliates;

WHEREAS, Executive and the Company (each a “Party,” and together, the “Parties”)
have agreed that Executive’s employment with the Company will terminate as of
May 31, 2008;

WHEREAS, Executive and the Company have negotiated and reached an agreement with
respect to all rights, duties, and obligations between them, including, but in
no way limited to, any rights, duties, and obligations that have arisen or might
arise out of or are in any way related to Executive’s employment with the
Company and the termination of that employment.

NOW, THEREFORE, in consideration of the covenants and mutual promises herein
contained, it is agreed as follows:

 

  1. Date of Termination: Until May 31, 2008, (the “Date of Termination”), and
subject to the terms and conditions of this Agreement, Executive shall continue
as an employee of the Company and shall continue to receive the same
compensation and benefits Executive presently receives. Executive agrees to
resign employment and all appointments Executive holds with the Company or its
subsidiaries effective on the Date of Termination. Executive understands and
agrees that Executive’s employment with the Company will conclude on the close
of business on the Date of Termination.

 

  2. Salary Continuation Payments:

 

  a.

Except as set forth in the following sentence, the Company hereby agrees to pay
Executive, during the period commencing on the day following the Date of
Termination and ending on May 31, 2010 (the “Salary Continuation Period”),
pursuant to this Agreement, an aggregate amount of $826,000 (two times the total
amount of Executive’s previous base salary and car allowance), payable in
arrears in 24 monthly payments in the amount of $34,416.68 each, and reduced by
applicable withholdings and other customary payroll deductions (collectively,
the “Salary

 

1



--------------------------------------------------------------------------------

 

Continuation Payments”). To comply with IRC § 409A, Salary Continuation Payments
for the first six months will be accumulated and paid to the Executive on
December 1, 2008. To compensate for the time value of money with respect to the
delayed payments, the Company will pay the Executive an additional $3,500.00 on
December 1, 2008.

 

  b. In the event of the Executive’s death during the Salary Continuation
Period, the Salary Continuation Payments, the annual bonus referred to in
Paragraph 4, the vacation pay referred to in Paragraph 3, payments respecting
stock options and restricted stock referred to in Paragraph 5, and benefits
referred to in Paragraphs 6 and 7 shall be payable to Executive’s spouse, or if
Executive’s spouse should predecease Executive, to Executive’s estate.

 

  3. Receipt of Other Compensation and Benefits: Executive acknowledges and
agrees that, other than as specifically set forth in this Agreement, following
the Date of Termination, Executive is not and will not be due any compensation,
including, but not limited to, compensation of unpaid salary (except for amounts
unpaid and owing for Executive’s employment with the Company prior to the Date
of Termination), unpaid bonus, severance, and accrued or unused vacation time or
vacation pay from the Company (Executive, however, on the Date of Termination,
shall be paid an amount equal to three (3) weeks of vacation); and as of and
after the Date of Termination, except as provided herein, Executive will not be
eligible to participate in any of the benefit plans of the Company. Executive
will, however, be entitled to receive benefits which are vested and accrued
prior to the Date of Termination pursuant to the employee benefit plans of the
Company in which Executive participates. Participation by the Executive (if any)
in any of the compensation or benefit plans of the Company as of and after the
Date of Termination shall be subject to and determined in accordance with the
terms and conditions of such plans, except as otherwise expressly set forth in
this Agreement. The Company shall promptly reimburse Executive for business
expenses incurred in the ordinary course of the Executive’s employment on or
before the Date of Termination, but not previously reimbursed, provided the
Company’s policies of documentation and approval are satisfied.

 

  4. Annual Bonus: For the Salary Continuation Period, Executive shall receive
two annual bonuses, each in the amount of $74,520.00, payable on February 28,
2009 and February 28, 2010, aggregating to $149,040.00. The bonus payments
provided for in this Paragraph 4 shall be in lieu of, not in addition to all
bonuses that might otherwise have been payable to the Executive but for the
termination of Executive’s employment. Each bonus payment shall be reduced by
applicable withholding and other customary payroll deductions. Executive shall
not be entitled to participate in any management incentive plan for fiscal year
2008 or thereafter.

 

  5. Stock Options and Restricted Stock: Executive’s Stock Options and
Restricted Shares of the Company’s common stock shall vest upon the Date of
Termination and the Company shall make to Executive a tax gross-up payment with
respect to the Restricted Stock. This tax gross-up payment will be made upon
vesting.

 

2



--------------------------------------------------------------------------------

  6. Other Benefits

 

  a. Legal Fees: On Executive’s behalf, and at his request, the Parties agree
that the Company will pay Executive’s attorney up to a maximum of Ten Thousand
Dollars ($10,000.00) to advise Executive with respect to this Agreement. This
payment will be made in the month following the Date of Termination.

 

  b. Outplacement Services: During the Salary Continuation Period, or until
Executive is employed by a third party, the Company will pay for outplacement
services for Executive with an outplacement firm approved by the Company in an
amount not to exceed Ten Thousand Dollars ($10,000.00).

 

  c. Unemployment Compensation: If, at the conclusion of the Salary Continuation
Period, Executive has not obtained other employment or is not engaged in a
business of his own, and makes a claim for unemployment compensation arising out
of his employment by the Company to which he is entitled, the Company agrees not
to contest such claim.

 

  d. Indemnification: As a former officer and director of the Company, Executive
shall be entitled to indemnification by the Company to the fullest extent
permitted by any applicable law (including the Delaware statutes), the Company’s
Certificates of Incorporation, any Indemnification Agreement with the Company,
and the Company’s Directors’ and Officers’ liability insurance.

 

  7.

Employee Benefits: For the Salary Continuation Period, Executive will be
entitled to participate in such hospitalization, life insurance, and other
employee benefit plans and programs (except as set forth herein) existing as of
the date of this Agreement, in accordance with the provisions of such plans and
programs on the same basis as full-time salaried employees of the Company who
participate in such employee benefit plans (except to the extent that the
benefits provided under any of the plans or programs are expressly offset by any
of the benefits provided under this Agreement). For the avoidance of doubt,
Executive’s long term disability coverage stops at the Date of Termination, but
continuation of Executive’s supplemental long-term disability coverage is under
the terms of his policy. At the end of the Salary Continuation Period, Executive
and any eligible dependents will be eligible to elect COBRA continuation
coverage under the group health plans (medical and dental) generally available
to executives of the Company. The amount of expenses eligible for reimbursement,
or in-kind benefits, provided under this paragraph during the Executive’s
taxable year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year. The reimbursement of any
eligible expense

 

3



--------------------------------------------------------------------------------

 

must be made on or before the last day of the Executive’s taxable year following
the taxable year in which the expense was incurred. This right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

 

  8. Continuing Cooperation: Following the Date of Termination, Executive agrees
to cooperate with all reasonable requests for information made by or on behalf
of the Company with respect to the operations, practices, and policies of the
Company. In addition, Executive agrees that he will assist and cooperate with
the Company, to the extent reasonably requested, in any lawsuits, disputes,
differences, grievances, claims, charges, or complaints brought or threatened by
any party against the Company or brought by the Company against any party. In
connection with any such request:

 

  a. the Company shall reimburse Executive for all out-of-pocket expenses
reasonably and necessarily incurred in responding to such request(s); and

 

  b. if cooperation with any such request requires more than four (4) hours of
Executive’s time, the Company shall pay Executive a reasonable hourly consulting
fee for Executive’s time spent responding to such request.

 

  9. Confidentiality, Non-Compete, and Non-Solicitation

 

  a. Non-Disclosure: Unless compelled by subpoena or required by law, Executive
expressly covenants and agrees that he will not reveal, use, divulge, or make
known to any person, firm, company or corporation any secret or confidential
information of any nature concerning the Company or its business or anything
connected therewith.

 

  b. Return of Materials: Executive agrees to deliver or return to the Company
upon the Date of Termination or as soon thereafter as possible, all written
information and any other similar items furnished by the Company or prepared by
Executive in connection with his services hereunder. Executive will retain no
copies thereof after the Date of Termination.

 

  c.

Non-Competition: After the Date of Termination, and subject to the Company’s
compliance with Sections 2 through 7 of this Agreement, Executive shall not
(except as an agent or consultant of the Company or unless consented to in
writing by the Chief Executive Officer of the Company), during the two (2) year
period following the Date of Termination, directly or indirectly, (i) own,
manage, operate, join, or have a financial interest in, control or participate
in the ownership, management, operation or control of, or be employed as an
employee, agent or consultant, or in any other individual or representative
capacity whatsoever, or use or permit his name to be used in connection with, or
be otherwise connected in any manner with any business or enterprise that is
actively engaged in any business in the Restricted Industry within the
Restricted Territory; provided that the foregoing restriction shall not be
construed to prohibit the ownership by Executive of not more than one

 

4



--------------------------------------------------------------------------------

 

percent (1%) of any class of securities registered pursuant to the Securities
Exchange Act of 1934, which securities are publicly owned and regularly traded
on any national exchange or in the over-the-counter market, provided, further,
that such ownership represents a passive investment and that neither Executive
nor any group of persons including Executive in any way, either directly or
indirectly, manages or exercises control of any such corporation, guarantees any
of its financial obligations, otherwise takes part in its business other than
exercising his rights as a shareholder, or seeks to do any of the foregoing or
(ii) solicit, call upon, divert or take away any Restricted Customers for
purposes of conducting business in the Restricted Industry.

For purposes of this Agreement:

“Restricted Customers” means all the specific accounts, whether within or
outside the Restricted Territory, with which Executive had any contact or for
which Executive had any responsibility (either direct or supervisory) at the
time of termination of Executive’s employment and at any time during the two
(2) year period prior to such termination.

“Restricted Industry” means the specific industry segment or segments for which
the Executive had any responsibility (either direct or supervisory) at the time
of termination of Executive’s employment and at any time during the two (2) year
period prior to such termination.

“Restricted Territory” means the geographic area(s) within a 200 mile radius of
any and all Company location(s) in, to, or for which the Executive worked, to
which Executive was assigned or had any responsibility (either direct or
supervisory) at the time of termination of Executive’s employment and at any
time during the two (2) year period prior to such termination.

 

  d. No Solicitation: In addition to the limitation imposed by paragraph c.
above, unless consented to in writing by the Chief Executive Officer of the
Company and subject to the Company’s compliance with Sections 2 through 7 of
this Agreement, Executive hereby further agrees and covenants that during the
two (2) year period following the Date of Termination, he shall not, directly or
indirectly, on his own behalf or with others (a) induce or attempt to induce any
employee of the Company to leave the employ of the Company, or in any way
interfere with the relationship between the Company and any employee;
(b) knowingly hire any employee of the Company; or (c) induce or attempt to
induce any referral source or other business relation of the Company not to do
business with the Company, or cease doing business with the Company, or in any
way interfere with the relationship between any such referral source or business
relation and the Company.

 

  e.

Injunctive Relief: Executive acknowledges that it is impossible to measure in
money the damages that will accrue to the Company by reason

 

5



--------------------------------------------------------------------------------

 

of Executive’s failure to observe any of the obligations imposed on him by this
Section 9. Accordingly, if the Company shall institute an action to enforce the
provisions hereof, Executive hereby waives the claim or defense that an adequate
remedy at law is available to the Company, and Executive agrees not to urge in
any such action the claim or defense that such remedy at law exists.

 

  f. Severability: If a final determination is made by a court, having competent
jurisdiction that the time or territory or any other restriction contained in
paragraphs a., c., or d. is an unenforceable restriction on Executive’s
activities, the provisions of paragraphs a., c., or d. shall not be rendered
void but shall be deemed to be amended to apply such maximum time and territory
and other such restrictions as such court may judicially determine or otherwise
indicate to be reasonable.

 

  10. Confidentiality of this Agreement: Except as to comply with legal
disclosure requirements or as otherwise required or protected by law, the
Parties represent and agree that they will keep the terms and monetary amounts
contained in this Agreement confidential and will not disclose any information
regarding this Agreement to anyone other than their attorneys, auditors, tax
advisors, financial advisors, Executive’s spouse, and/or other individuals who
have a reasonable need to know, who agree to be bound by these confidentiality
provisions.

 

  11. Non-Disparagement: At all times after the Date of Termination, the Parties
shall not criticize or disparage each other, the Company’s directors, officers,
employees, or affiliates in a manner reasonably calculated to result in public
embarrassment to, or injury to the business or reputation of any of them. The
obligations of this Paragraph 11 shall survive the expiration of the Salary
Continuation Period.

 

  12. Executive’s Conduct: Executive hereby represents and warrants that, during
Executive’s period of employment with the Company, Executive did not willfully
or through gross negligence breach Executive’s duties as an employee of the
Company.

 

  13. Breach of Agreement:

 

  a. In the event of any dispute of this Agreement, the party who has the claim
under this Agreement shall give the other party written notice and, except in
the case of a breach of this Agreement which is not susceptible to being cured
(such as the disclosure of confidential information), ten calendar days in which
to cure the breach of this Agreement.

 

  b.

In the event Executive breaches any of the covenants and obligations set forth
in this Agreement, including without limitation, a breach of Paragraphs 9, 10,
11, or 12, then the Company’s obligation to make any further Salary Continuation
Payments under this Agreement or provide further any benefit or payment pursuant
to Paragraphs 3, 4, 5, 6, or 7 of

 

6



--------------------------------------------------------------------------------

 

this Agreement shall immediately cease. The cessation of the Company’s
obligation to make any further Salary Continuation Payments shall be in addition
to, and not in lieu of, any other recovery or claims that the Company may
assert. In the event the Company breaches its obligation to make any Salary
Continuation Payments under this Agreement or provide any benefit or payment
pursuant to Paragraphs 3, 4, 5, 6, or 7 of this Agreement, and such breach is
not cured within twenty (20) days of the Company being notified by Executive of
such breach, Executive’s obligations under this Agreement, including without
limitation, under Paragraphs 9, 10, 11, or 12, shall immediately cease. The
cessation of Executive’s obligations under this Agreement shall be in addition
to, and not in lieu of, any other recovery or claims that Executive may assert.

 

  c. Executive and the Company acknowledge and agree that the Company will or
would suffer irreparable injury in the event of a breach or violation or
threatened breach or violation of the provisions set forth in Paragraphs 9, 10,
11, or 12 of this Agreement and agree that in the event of an actual or
threatened breach or violation of such provisions, the Company shall be entitled
to injunctive relief in the federal or state courts located in North Carolina to
prohibit any such violation or breach or threatened violation or breach, without
necessity of posting any bond or security. Such right to injunctive relief shall
be in addition to any other right under this Agreement.

 

  14. Executive’s Release and Covenant Not to Sue

 

  a.

Executive, on behalf of Executive’s heirs, executors, administrators, and
assigns, does hereby knowingly and voluntarily release, acquit, and forever
discharge the Company, successors, assigns, and past, present, and future
directors, officers, employees, trustees, and shareholders of the Company (the
“Released Parties”) from and against any and all charges, complaints, claims,
cross-claims, third party claims, counterclaims, contribution claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts, and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected, foreseen or
unforeseen, matured or unmatured, which, at any time up to and including the
date on which Executive signs this Agreement, exist, have existed, or may arise
from any matter whatsoever occurring, including, but not limited to, any claims
arising out of or in any way related to Executive’s employment with the Released
Parties and the termination thereof, which Executive, or any of Executive’s
heirs, executors, administrators, assigns, affiliates, and agents ever had, now
has, or at any time hereafter may have, own, or hold against any of the Released
Parties based on any matter (known or unknown) existing on or before the date on
which Executive signs this Agreement; provided, however, nothing herein shall
release any claim by Executive (his heirs, executors, administrators, and
assigns) against the Released

 

7



--------------------------------------------------------------------------------

 

Parties for breach of any obligation under this Agreement or to recover vested
benefits under the Employee Retirement Income Security Act of 1974, as amended.
Executive acknowledges that in exchange for this release, the Company is
providing Executive with total consideration, financial or otherwise, which
exceeds that which Executive might otherwise have been entitled without the
release. By executing this Agreement, Executive is waiving, without limitation,
all claims against the Released Parties arising under federal, state, and local
labor and anti-discrimination laws, any employment related claims under the
Employee Retirement Income Security Act of 1974, as amended, and any other
restriction on the right to terminate employment, including, without limitation,
Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act of 1990, as amended, and the North Carolina Human Rights Act,
as amended. Nothing herein shall release any Party from any obligation of this
Agreement.

 

  b.

EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES FROM ALL CLAIMS
EXECUTIVE MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS AGREEMENT REGARDING
CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967,
AS AMENDED, 29 U.S.C. § 621 (“ADEA”). EXECUTIVE FURTHER AGREES: (A) THAT
EXECUTIVE’S WAIVER OF RIGHTS UNDER THIS RELEASE IS KNOWING AND VOLUNTARY AND IN
COMPLIANCE WITH THE OLDER WORKER’S BENEFIT PROTECTION ACT OF 1990; (B) THAT
EXECUTIVE UNDERSTANDS THE TERMS OF THIS RELEASE; (C) THAT THE SALARY
CONTINUATION PAYMENTS AND OTHER BENEFITS CALLED FOR IN THIS AGREEMENT WOULD NOT
BE PROVIDED TO ANY EXECUTIVE TERMINATING HIS OR HER EMPLOYMENT WITH THE COMPANY
WHO DID NOT SIGN A RELEASE SIMILAR TO THIS RELEASE, AND THAT SUCH PAYMENTS WOULD
NOT HAVE OTHERWISE BEEN OWED TO EXECUTIVE PURSUANT TO ANY PREEXISTING OBLIGATION
OF ANY KIND HAD EXECUTIVE NOT SIGNED THIS RELEASE, AND THAT THE PAYMENTS AND
BENEFITS ARE IN EXCHANGE FOR THE SIGNING OF THIS RELEASE; (D) THAT EXECUTIVE
HEREBY IS AND HAS BEEN ADVISED IN WRITING BY THE COMPANY TO CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTING THIS RELEASE AND EXECUTIVE HEREBY ACKNOWLEDGES THAT
HE HAS IN FACT DONE SO AND THAT THE ATTORNEY HAS FULLY EXPLAINED IN A MANNER
UNDERSTOOD BY HIM THE WAIVER OF ANY RIGHTS AND CLAIMS CONTAINED IN THIS
SEPARATION AGREEMENT; (E) THAT THE COMPANY HAS GIVEN EXECUTIVE A PERIOD OF UP TO
TWENTY-ONE (21) DAYS WITHIN TO CONSIDER THIS RELEASE AND TO CONSULT WITH AN
ATTORNEY, ACCOUNTANT, OR OTHER ADVISOR BEFORE SIGNING THIS AGREEMENT AND THAT
THE ACTUAL

 

8



--------------------------------------------------------------------------------

 

TIME HE HAS TAKEN FOR SUCH PURPOSES WAS ADEQUATE FOR ALL APPROPRIATE
CONSULTATIONS; (F) THAT EXECUTIVE REALIZES THAT FOLLOWING EXECUTIVE’S EXECUTION
OF THIS RELEASE, EXECUTIVE HAS SEVEN (7) DAYS IN WHICH TO REVOKE THIS RELEASE BY
WRITTEN NOTICE TO THE UNDERSIGNED; AND (G) THAT THIS ENTIRE AGREEMENT SHALL BE
VOID AND OF NO FORCE AND EFFECT IF EXECUTIVE CHOOSES TO SO REVOKE, AND IF
EXECUTIVE CHOOSES NOT TO SO REVOKE, THAT THIS AGREEMENT AND RELEASE THEN BECOMES
EFFECTIVE AND ENFORCEABLE UPON THE EIGHTH DAY AFTER EXECUTIVE SIGNS THIS
AGREEMENT.

 

  c. To the maximum extent permitted by law, Executive covenants not to sue or
to institute or cause to be instituted any action in federal, state, or local
agency or court against the Released Parties, including, but not limited to, any
of the claims released in this Agreement. Notwithstanding the foregoing, nothing
herein shall prevent Executive or any of the Released Parties from instituting
any action required to enforce the terms of this Agreement or from challenging
the validity of the release outlined in Paragraphs 14 a. and b. above. In
addition, nothing herein shall be construed to prevent Executive from enforcing
any rights Executive may have to recover vested benefits under the Employee
Retirement Income Security Act of 1974, as amended.

 

  d. Executive represents and warrants that: (a) Executive has not filed or
initiated any legal, equitable, administrative, or other proceeding(s) against
any of the Released Parties; (b) no such proceeding(s) have been initiated
against any of the Released Parties on Executive’s behalf; (c) Executive is the
sole owner of the actual or alleged claims, demands, rights, causes of action,
and other matters that are released in this Paragraph 14; (d) the same have not
been transferred or assigned or caused to be transferred or assigned to any
other person, firm, corporation or other legal entity; and (e) Executive has the
full right and power to grant, execute, and deliver the releases, undertakings,
and agreements contained in this Agreement.

 

  e. The consideration offered herein is accepted by Executive as being in full
accord, satisfaction, compromise and settlement of any and all claims or
potential claims, and Executive expressly agrees that, except as provided for in
this Agreement, Executive is not entitled to and shall not receive any further
payments, benefits, or other compensation or recovery of any kind from the
Company or any of the other Released Parties. Executive further agrees that in
the event of any further proceedings whatsoever based upon any matter released
herein, the Company and each of the other Released Parties shall have no further
monetary or other obligation of any kind to Executive, including without
limitation any obligation for any costs, expenses, and attorneys’ fees incurred
by or on behalf of Executive.

 

9



--------------------------------------------------------------------------------

  15. The Company’s Release and Covenant Not to Sue:

 

  a. The Released Parties do hereby knowingly and voluntarily release, acquit,
and forever discharge the Executive from and against any and all charges,
complaints, claims, cross-claims, third party claims, counterclaims,
contribution claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts, and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected, foreseen or unforeseen, matured or unmatured, which,
at any time up to and including the date on which this Agreement is executed,
exist, have existed, or may arise from any matter whatsoever occurring,
including, but not limited to, any claims arising out of or in any way related
to Executive’s employment with the Released Parties and the termination thereof,
which any Released Party ever had, now has, or at any time hereafter may have,
own, or hold against the Executive based on any matter (known or unknown)
existing on or before the date on of execution of this Agreement.

 

  b. The Company represents and warrants that the Company has the full right and
power to grant, execute, and deliver this Agreement on behalf of the Company,
its subsidiaries and affiliates, and this Agreement represents the legal, valid
and binding obligation of such parties, enforceable against such parties,
jointly and severally, in accordance with its terms, except as enforceability
may be limited by equitable principles or by bankruptcy, fraudulent conveyance
or insolvency laws affecting the enforcement of creditors’ rights generally.

 

  16. Executive’s Understanding: Executive acknowledges and reaffirms by signing
this Agreement that Executive has read and understands this document, that
Executive has conferred with or had the opportunity to confer with Executive’s
attorney regarding the terms and meaning of this Agreement, that Executive has
had sufficient time to consider the terms provided for in this Agreement, that
no representation or inducements have been made to Executive except as set forth
in this Agreement, and that Executive has signed the same KNOWINGLY AND
VOLUNTARILY.

 

  17. Non-Reliance: Executive represents to the Company and the Company
represents to Executive that in executing this Agreement they do not rely and
have not relied upon any representation or statement set forth herein made by
the other or by any of the other’s agents, representatives, or attorneys with
regard to the subject matter, basis, or effect of this Agreement, or otherwise.
The Company shall not be obligated to guarantee any particular tax result for
Executive with respect to any payment provided to Executive hereunder, and
Executive shall be responsible for any taxes imposed on Executive with respect
to any such payment.

 

  18.

Severability of Provisions: In the event that any one or more of the provisions
of this Agreement is held to be invalid, illegal, or unenforceable, the
validity,

 

10



--------------------------------------------------------------------------------

 

legality, and enforceability of the remaining provisions will not in any way be
affected or impaired thereby. Moreover, if any one or more of the provisions
contained in this Agreement are held to be excessively broad as to duration,
scope, activity, or subject, such provisions will be construed by limiting and
reducing them so as to be enforceable to the maximum extent compatible with
applicable law.

 

  19. Non-Admission of Liability: Executive agrees that neither this Agreement
nor the performance by the parties hereunder constitutes an admission by any of
the Released Parties of any violation of any federal, state, or local law,
regulation, common law, breach of any contract, or any other wrongdoing of any
type.

 

  20. Non-Assignability: The rights and benefits under this Agreement are
personal to Executive and such rights and benefits shall not be subject to
assignment, alienation, or transfer, except to the extent such rights and
benefits are lawfully available to the estate or beneficiaries of Executive upon
death. The Company may assign and/or transfer its rights under this Agreement at
any time to any of its affiliates or to any successors to the business or assets
of the Company (whether by merger, consolidation, or otherwise) without the
consent of Executive.

 

  21. Entire Agreement: This Agreement sets forth all the terms and conditions
with respect to compensation or remuneration of payments, and benefits due
Executive from the Company and supersedes and replaces any and all other
agreements or understandings Executive may have had with respect thereto,
including the Employment Agreement entered into by the Parties effective as of
January 1, 2005, including all amendments thereto. This Agreement may not be
modified or amended except in writing signed by both Executive and an authorized
representative of the Company.

 

  22. Choice of Law: The provisions of this Agreement shall be construed in
accordance with the internal laws of the State of North Carolina.

 

  23. Notice: Any notice to be given hereunder shall be in writing and shall be
deemed given when mailed by certified mail, return receipt requested, addressed
as follows:

 

To Executive at:    Gary L. Smith    5820 Deer Meadow Lane    Summerfield, North
Carolina 27358 To the Corporation at:    International Textile Group, Inc.   
804 Green Valley Road    Suite 300    Greensboro, North Carolina 27408   
Attention: General Counsel

 

11



--------------------------------------------------------------------------------

IN WITNESSETH WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

EXECUTIVE   COMPANY

/s/ Gary L. Smith

     By:  

/s/ Joseph L. Gorga

Name: Gary L. Smith   Name:   Joseph L. Gorga      Title:   President and CEO

 

12